 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00176-DAD-BAM

11                                Plaintiff,
                                                          MOTION TO UNSEAL INDICTMENT AND
12                          v.                            ORDER

13   ROBERTO NAPOLES GUTIERREZ
     aka “Rudy G. Lopez”,
14
                                  Defendant.
15

16
            The United States of America, by and through its undersigned counsel, hereby moves to unseal
17
     the indictment in the above-captioned case. On August 22, 2019, the grand jury returned an indictment
18
     in this case, which was sealed to prevent the defendant from becoming aware of the charges until an
19
     arrest could be made. As the defendant has now been arrested based upon this indictment, there is no
20
     longer a need for the indictment to remain sealed.
21

22
      Dated: March 12, 2020                                   MCGREGOR W. SCOTT
23                                                            United States Attorney

24
                                                      By: /s/ LAURA D. WITHERS
25                                                        LAURA D. WITHERS
                                                          Assistant United States Attorney
26
27

28

                                                          1
30
 1                                               ORDER

 2

 3          IT IS HEREBY ORDERED that, for the reasons set forth above, and good cause having been

 4 shown, the indictment in this matter be UNSEALED.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     March 12, 2020
                                                  UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
30
